DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 21 are pending.
This action is Non-Final.

Claim Interpretations
No claims are interpreted as invoking 35 U.S.C. 112(f).
MPEP 2111.04:
II. CONTINGENT LIMITATIONS 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the 
See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed" (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that "[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur." Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
determining bio-information and blood pressure information of a user (mental process, mathematical concepts) 
determining reliability of first calibration of the blood pressure information, based on at least one of elapsed time of the first calibration, the bio-information, and the blood pressure information (mental process, mathematical concepts)
determining, based on the reliability of the first calibration, whether an event associated with the first calibration occurs (mental process, mathematical concepts)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships

mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
measured through a sensor of the electronic device
displaying a user interface (UI) to request a second calibration, through a display of the electronic device, when the event is determined to have occurred;
in response to the reliability of the first calibration being in a higher state, displaying a place information associated with the second calibration on a city scale;
in response to the reliability of the first calibration being in an intermediate state displaying the place information on a neighborhood scale; and
in response to the reliability of the first calibration being in a lower stage or in response to passage of an expiration time point, displaying a closest place from the electronic device associated with the second calibration or display a path from a current location of the electronic device to the closest place, wherein the expiration time point is a point when the reliability of the first calibration becomes zero.
These features recite generic limitations related to extra-solution data gathering or contingent features which rely upon situations that which are not required to occur and hence do not amount to a practical application as claimed. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian et al. (Mouradian, US 10,327,649) in view of Sethi et al. (Sethi, US 2010/0081945).
Regarding claim 9, Mouradian teaches a method of an electronic device (i.e., method using a non-invasive device [col 2 line 7-8]), the method comprising; 
determining bio-information and blood pressure information of a user measured through a sensor of the electronic device (i.e., received digital waveforms to determine calculated results such as blood pressure , heart rate , oxygen saturation , and respiratory rate [col 5 lines 23-25]); 
determining reliability of a first calibration of the blood pressure information, based on at least one of elapsed time of the first calibration, the bio-information, and the blood pressure information (i.e., during the device calibration process, a user's blood pressure is measured [col 8 lines 15-21], the calibration coefficient’s are reliable unless physiological changes affect the values of C, L, or R);
determining, based on the reliability of the first calibration, whether an event associated with the calibration occurs (see col. 8 lines 15-21, reasonably reads on the process not detecting any changes in physiological values necessitating recalibration), but for compact prosecution purposes, the limitations of the positive and negative inclusion of the contingent “whether” situation, based on the reliability of the calibration, whether an event associated with the calibration occurs; and further contingent limitations displaying a user interface (UI) to request a when the event is determined to have occurred; in response to the reliability of the first calibration being in a higher stage, displaying a place information associated with the second calibration on a city scale; in response to the reliability of the first calibration being in an intermediate stage, displaying the place information on a neighborhood scale; and in response to the reliability of the first calibration being in a lower stage or in response to passage of an expiration time point, displaying a closest place from the electronic device associated with the second calibration or display a path from a current location of the electronic device to the closest place, wherein the expiration time point is a point when the reliability of the calibration becomes zero are not directly taught.
In a relevant area, Sethi et al. teaches determining, based on the reliability of the calibration, whether an event associated with the calibration occurs (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]), and displaying a user interface (UI) (i.e., calibration device 80 may include a manual input device [0028]) to request another calibration, through the display, when the event is determined to have occurred (i.e., triggers a recalibration of the blood pressure monitor (step 502)). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. such that the processor is configured to monitor the signals that would trigger re-calibration based on the reliability of the calibration, whether an event associated with the calibration occurs and displaying a user interface (UI) to request another calibration, through the display, when the event is determined to have occurred as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement. As discussed prior, the required features are the determinations as to whether the event occurs (or 
Regarding claim 10, the limitations are met by Mouradian in view of Sethi, where Sethi teaches wherein the determining of whether the event occurs includes: determining whether the reliability of the first calibration is less than a specified threshold value (i.e., if the difference exceeds the threshold, the method includes triggering a recalibration of a pulse-signal based blood pressure monitor [0006]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian such that the determining of whether the event occurs includes: determining whether the reliability of the calibration is less than a specified threshold value as taught by Sethi et al. in order to recalibrate the electronic device to provide an accurate blood pressure measurement.
Regarding claim 11, the limitations are met by Mouradian in view of Sethi, where Sethi teaches that the specified threshold value includes a plurality of threshold values (i.e., blood pressure monitoring calibration thresholds [0041]), and wherein the method further includes: setting the plurality of threshold values based on the reliability of the first calibration (i.e., blood pressure monitoring calibration thresholds [0041]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. to have the specified threshold value include a plurality of threshold values and such that the processor is further configured to: set the plurality of threshold values based on the reliability of the calibration as taught by
.

Claims 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian et al. (Mouradian, US 10,327,649) in view of Sethi et al. (Sethi, US 2010/0081945) as applied to claim 9 above, and further in view of Russell (US 4,669,485).
Regarding claim 12, the limitations are met by Mouradian in view of Sethi, except the limitations of determining the expiration time point of the first calibration, based on the reliability of the first calibration, wherein the determining of whether the event occurs includes: determining whether the expiration time point of the first calibration comes to pass is not directly taught.
In a relevant area, Russell teaches determining the expiration time point of the first calibration, based on the reliability of the first calibration (i.e., the expiration of a pre-defined but adaptively changeable time [col 6 line 27-28]), wherein the determining of whether the event occurs includes: determining whether the expiration time point of the first calibration comes to pass. (i.e., the expiration of a pre-defined but adaptively changeable time [col 6 line 27-30]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian, as modified by Sethi, to include determining the expiration time point of the calibration, based on the reliability of the calibration, wherein the determining of whether the event occurs includes: determining whether the expiration time point of the calibration comes to pass as taught by Russell in order to trigger a recalibration when the blood pressure measurement is no longer accurate.

In a relevant area, Sethi further teaches displaying, through the display, the blood pressure information with a reliability section for representing the reliability (i.e., display the physiological parameters or other information [0024]). In a relevant area, Russell teaches changing a color, brightness, and/or a size of the reliability section based on the reliability (i.e., warning notifications are transmitted visually [col 8 line 34]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian, as previously modified, to include the displaying of the blood pressure information of the user with a reliability section for representing the reliability of Sethi et al. and the changing a color, brightness, and/or a size of the reliability section based on the reliability of Russell in order to alert the user when the blood pressure measurement is no longer reliable.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mouradian et al. (Mouradian, US 10,327,649) in view of Sethi et al. (Sethi, US 2010/0081945) as applied to claim 9 above, and further in view of Sabatelli et al. (Sabatelli, US 2015/0289095).
Regarding claim 13, the limitations are met by Mouradian in view of Sethi, except the limitations of measuring a location of the electronic device; transmitting information on the measured location to an external electronic device; receiving the place information related to the 
In a relevant area, Sabatelli et al. teaches measuring a location of the electronic device (i.e., a location determining capability [0015]); transmitting information on the measured location to an external electronic device (i.e., communicate with a GPS satellite 106 [0015]; receiving the place information related to the second calibration from the external electronic device (i.e., determine its position, location, or geographic area [0015]); and displaying the received place information (i.e., a map that displays the area [0046]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian, as modified by Sethi, to include measuring a location of the electronic device; transmitting information on the measured location to an external electronic device;  receiving place information related to the other calibration from the external electronic device; and displaying the received place information as taught by Sabatelli et al. in order to determine the location of the user.
Regarding claim 14, the limitations are met by Mouradian in view of Sethi and Sabatelli, where Sabatelli et al. teaches setting a radius for displaying the place information (i.e., a map that displays the area within the geo-fence [0046; Figs. 2-4]) based on the reliability of the first calibration (i.e., a "geo-fence" that is generated based on context of the user [0019]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Mouradian et al. as modified by Sethi such that the processor is further configured to: set a radius for displaying the place information based on the reliability of the calibration as taught by Sabatelli et al. in order to map the location of the user and the proximity to the edge of the radius.
Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims and specification filed 2/18/2022.
Applicant’s arguments regarding the objections to the drawings and specification have been fully considered and are persuasive due to the amendments to the specification; the objections are withdrawn.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. 
Applicant argues that “one cannot mentally detect blood pressure information of another person”. The examiner disagrees with this assessment. As an initial point, this limitation is not straight forward data gathering (i.e. receiving blood pressure and bio information data), but instead is claimed as an evaluation step (“determining”). Thus, while one interpretation of the claims could be that such step is mere pre-solution data gathering and hence extra solution to the judicial exceptions, the active phrasing used (“determining”) and interpreting the claims under a broadest reasonable interpretation in view of the specification amounts that such step also can be interpreted as a mathematical step or mental step of recognizing/evaluating the measured value and/or calculating the value from the measured values which fall under a mental process (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) or mathematical concepts such as deriving blood pressure based on time measurements (PTT or PWV) which certainly falls under mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). As such, the examiner disagrees 
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. Applicant argues that the claimed method does not recite contingent limitations and thus the claim should be allowed for the same reason as the product is indicated as allowable. The examiner respectfully disagrees. First, the claim actually has two different portions of contingency (1. determining whether event occurs, 2. different displayed information based on reliability level when event occurs).  Applicant’s amendments merely amend the form of further contingent limitations (displaying 1 of 3 options) but does not address the root issue for these features not individually bearing any patentable weight. The limitation that is producing the contingency issue is not where applicant made the amendments to the claim, the issue is with the step “determining, based on the reliability of the first calibration, whether an event associated with the first calibration occurs” (Emphasis added). While this “determining” limitation is  required, the result of “event occurrence” is contingent on that event occurring and thus does not have to occur as claimed. All the remaining features of the claim are contingent of the event occurrence, Thus, with the situation that the event does not occur one is infringing on the claimed process as claimed. The amendment that would be commiserate in that an event associated with the first calibration occurs”. The rejections are respectfully maintained as presented above.

Allowable Subject Matter
Claims 1-8, 21 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The required processing algorithm of the specially programmed processor based on the calibration event determination as set forth and argued in the response filed 9/8/2021, in combination with the remaining elements of the claims are not taught, suggested, or reasonably made obvious in view of the art of record.

Conclusion                                                                                                                                                                                         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791